DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Seith et al. (US 2019/0030696; “Seith”) in view of Bartoszek (US 2015/0165604).
Regarding claim 1, Seith discloses a power tool (2) comprising:
a motor (6);
an impact mechanism (14, 26) coupled to the motor (6; via element 12), the impact mechanism (14, 26) including:
a hammer (14) driven by the motor (6; para. [0022]), the hammer (14) including a first sensible feature (44a; Fig. 3 depicts three arrows pointing to element 44. For the purpose of clarity, the three elements of 44 shall be referred to as 44a, 44b and 44c) and a second sensible feature (44b; Fig. 3), and
26) configured to receive an impact from the hammer (14; para. [0022]),
an impact case (34) housing the anvil (26) and the hammer (14; Fig. 2; para. [0024]);
a sensor (30, 32) configured to generate an output signal indicative of a rotational characteristic of the hammer (14) by sensing the first sensible feature (44a) of the hammer (14) and the second sensible feature (44b) of the hammer (14; para. [0028]); and
a processing unit (33) connected to the sensor (30, 32; para. [0025]).
Seith fails to disclose a processing unit connected to the motor, the processing unit configured to control the motor based on the output signal from the sensor.
However, Bartoszek teaches a processing unit (202) connected to a motor (102; para. [0033]), the processing unit (202) configured to control the motor (102) based on an output signal from a sensor (146; para. [0033]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the processing unit, as taught by Seith by having provided the motor control, as taught by Bartoszek, in order to adjust the rotational speed of the motor based on the rotational movement of the hammer.
Regarding claim 3, Seith discloses wherein the hammer (44) includes a third sensible feature (44c; Fig. 3).
Claims 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek (US 2015/0165604) in view of Seith et al. (US 2019/0030696; “Seith”).
Regarding claim 9, Bartoszek discloses a method of controlling a motor (102) of a power tool (100; para. [0033]), the power tool (100) including an impact mechanism (122, 124), the impact mechanism (122, 124) including a hammer (122) and an anvil (124), the method comprising:
controlling the motor (102) of the power tool (100) based on an output signal (para. [0033]).
Bartoszek fails to disclose sensing a first sensible feature of the hammer using a sensor; generating an output signal from the sensor, the output signal having a first value related to the first sensible feature of the hammer; sensing a second sensible feature of the hammer using the sensor; generating the output signal from the sensor, the output signal having a second value related to the second sensible feature of the hammer; receiving the output signal at a processing unit; and controlling the motor of the power tool based on the output signal having the first value related to the first sensible feature of the hammer and the second value related to the second sensible feature of the hammer.
However, Seith teaches sensing a first sensible feature (44a; Fig. 3 depicts three arrows pointing to element 44. For the purpose of clarity, the three elements of 44 shall be referred to as 44a, 44b and 44c) of the hammer (14) using a sensor (30, 32; para. [0028]); generating an output signal from the sensor (30, 32; para. [0035]), the output signal having a first value related to the first sensible feature (44a) of the hammer (14; para. [0035]); sensing a second 44b) of the hammer (14) using the sensor (30, 32; para. [0028]); generating the output signal from the sensor (30, 32; para. [0035]), the output signal having a second value related to the second sensible feature (44b) of the hammer (14; para. [0035]); receiving the output signal at a processing unit (33; para. [0035]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the controlling step, as taught by Bartoszek by having provided the first and second values, as taught by Seith, in order to adjust the rotational speed of the motor based on the rotational movement of the hammer.
Regarding claim 11, Bartoszek discloses the method of controlling a motor (102) of a power tool (100; para. [0033]).
Bartoszek fails to disclose further comprising: sensing a third sensible feature of the hammer using the sensor; generating the output signal from the sensor, the output signal having a third value related to the third sensible feature of the hammer.
However, Seith teaches sensing a third sensible feature (44c) of the hammer (14) using the sensor (30, 32; para. [0028]); generating the output signal from the sensor (30, 32; para. [0035]), the output signal having a third value related to the third sensible feature (44c) of the hammer (14; para. [0035]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the controlling step, as taught by Bartoszek by having provided the third value, as taught by Seith, in order to adjust 
Regarding claim 15, Bartoszek discloses determining the rotational position of the hammer (122) based on the output signal from the sensor (146; para. [0033]).
5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek (US 2015/0165604) in view of Seith et al. (US 2019/0030696; “Seith”) as applied to claim 15 above, and further in view of Ng et al. (US 2016/0121467; “Ng”).
Regarding claim 16, Bartoszek in view of Seith disclose the sensor.
Bartoszek in view of Seith fail to disclose further comprising: determining a rotational speed of the hammer based on the output signal from the sensor.
However, Ng teaches determining a rotational speed of the hammer based on the output signal from a sensor (425; para. [0160]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the sensor, as taught by Bartoszek in view of Seith by having provided the determination of the rotation speed of the hammer, as taught by Sg, in order to adjust the rotational speed of the motor based on the speed information determined by the sensor.
Allowable Subject Matter
6.	Claims 17-20 are allowed.
Regarding claim 17, the most relevant prior art is Seith.
Seith discloses a hammer (14) comprising: first (44a), second (44b) and third sensible features (44c).
Seith fails to disclose a projection including the aforementioned features.
7.	Claims 2, 4-8, 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the most relevant prior art is Seith.
Seith discloses the first sensible feature (44a) is a cutout portion of the hammer (14).
44b) is a non-cutout portion of the hammer (14).
Regarding claim 4, the most relevant prior art is Seith.
Seith discloses a hammer (14) comprising: first (44a), second (44b) and third sensible features (44c).
Seith fails to disclose the aforementioned features located on a projection.
Regarding claim 10, the most relevant prior art is Bartoszek in view of Seith.
Seith discloses the first sensible feature (44a) is a cutout portion of the hammer (14).
Seith fails to disclose the second sensible feature (44b) is a non-cutout portion of the hammer (14).
Regarding claim 12, the most relevant prior art is Seith.
Seith discloses a hammer (14) comprising: first (44a), second (44b) and third sensible features (44c).
Seith fails to disclose the aforementioned features located on a projection.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731